SimRall, J.,
delivered the opinion of the court:
William Robinson filed his bill in chancery, against C. S. Aston, M. R. Aston and W. O. Rutherford, for specific performance of a contract' of sale, of a certain tract of land made by Robinson to C. S. Aston. This contract was dated the 30th of January, 1865. The consideration of the sale, was certain negroes, (slaves) delivered at the time, and two parcels of cotton, one to be delivered 1st November, 1865, and the other the 1st November, 1866. Robinson executed a bond to Aston, to convey, on 'the performance by Aston of his part of the contract. Aston has failed to make the payments as agreed.
The defenses set up are, that this is not a proper case for specific performance, because of the changed condition of the country at the time appointed for performance, from What it was at the time of the sale, involving a depreciation in the value of the land, and an appreciation in the worth of cotton.
Further, it is said, that the land was encumbered with the liens of three judgments against Robinson, amounting in the aggregate, to about $1700.00; and that a sale of the land was made under them, to Rutherford; and, therefore, it was impossible for the complainant to convey a good title.
The jurisdiction of a court of equity to enforce, Specifically, a contract, though it is said to rest in judicial discretion, yet it is 'exercised according to sound and fixed rules, and within certain defined limits; but is controlled largely by the circumstances of the individual case. Ash v. Daggy, 6 Ind., 259 ; Griffith v. Frederick County Bank, 6 Gill. & John., 424. The requisites upon Which this equity arises are, the performance must be necessary; there must be a valuable *352consideration ; it must be practicable ; the agreement must be certain and mutual. Ordinarily it will not be exerted in reference to agreements about chattels, because the law esteems,that ample compensation can be made in damages, for a breach.
The right arises where a contract, binding at law, has been infringed, and the rémedy at law by damages is inadequate. Adams Eq., 182, top p. Agreements for the sale of real estate, furnish a subject matter to call forth the jurisdiction. The rules which guide in administering relief are laid down in Hester v. Hooker, 7 S. & M., 768; Clement v. Keid, 9 S. & M., 535. The contract must be fair, and not hard and unconscientious, on either party. Daniel v. Frazier, 40 Miss., 507.
This bill, like that in Dollahite v. Orne, 2 S. & M., 591, has a double aspect, primarily, however, an enforcement of the lien, implied or reserved in the retention of the legal title; but, in order to attain that relief, the vendor must perform, or offer to perform, his part of the contract.
There is great force in the objection taken by the defendants, that it would be hard to hold them to the bargain, because of the great and unforseen changes, wrought by the close of the war, which shortly afterwards ensued. The immediate effect was to create an active demand for cotton, at largely advanced prices. The consideration was not to be paid in money, because the currency, in January. 1865, had no stable or fixed value, and could hardly be estimated safely as a standard of value. Such were its fluctuations, that it was wholly unreliable, as a basis of value, for future deliveries of commodities. It is proved that the land was not worth, at the date of the sale, and at the maturity of the obligations of Aston, more than half as much as the cotton at the time named' for delivery. Both parties must have looked to some extent, to the uncertainty in the value, both of the land and cotton, at the time of performance.
We should be inclined, on account of these circumstances *353and considerations, to hold, that justice could be better meted out by referring the vendee to his legal remedy upon the bonds of the vendor. But that would be to refuse him all redress ; for, since the purchase, 0. S. Aston has become bankrupt and has been discharged. Thereby he has been absolved from personal liability. If in this suit complainant should be denied relief, it is manifest he could get no compensation at law by damages.
If C. S. Aston, the vendee of the complainant, became the purchaser of the land under the judgments, he did not thereby acquire a right which he could successfully assert against the vendor. He was let into possession under the title of the vendor, and was under fealty to that title, so long as his possession under it lasted. The doctrine is well established, founded in morality and good faith, that if the vendee pay off an encumbrance, orbuy in an outstanding title, he shall be considered as doing so for the protection of the vendor’s title, and will only be entitled to be credited on the purchase money for what he has so advanced. Hardeman v. Cowan, 10 Smedes & Marshall, 486; Taylor v. Eckford, 13 S. & M., 552 ; Hill v. Samuel, 31 Miss., 307. Nor will the vendor be allowed to purchase an outstanding title,, and set it up to defeat that which he has conveyed to his vendee or mortgagee. Bush v. Cooper, 26 Miss., 610.
We think that it is established by the preponderance of the testimony, that C. S. Aston was the purchaser at the’ sheriff’s sale, and that long afterwards, several months, the deed was made to Rutherford, by the sheriff, under protest that he was not the purchaser; but, by the persuasion and’ assurance of Rutherford’s counsel, that he (the sheriff) should be held harmless. Information was also given, by the sheriff, that Robinson had brought suit, and that he had 'been forbidden to make a deed to Rutherford.
Yery shortly after this, Rutherford conveyed the property to Mrs. Aston, wife of the vendee, O. S. Aston. A perusal of the evidence begets the belief that C. S. Aston bid off the land, thinking that he could be protected under the title so: *354acquired, against a fulfillment of his contract with Robinson. Being undeceived as to that, the deed was procured to be made to Rutherford, and from him to Mrs. Aston,' so that he might be furnished a defense against Robinson’s suit.
In such a state of facts, O. S. Aston cannot make that defense, .but should be credited, on the consideration price, with the money paid to the sheriff and judgment creditor.
These views extend to all the points made in the assignment of errors.
The decree is affirmed'.